Case 1:20-cv-09173-PKC Document 39
                                38 Filed 01/19/21
                                         01/15/21 Page 1 of 7
Case 1:20-cv-09173-PKC Document 39
                                38 Filed 01/19/21
                                         01/15/21 Page 2 of 7
Case 1:20-cv-09173-PKC Document 39
                                38 Filed 01/19/21
                                         01/15/21 Page 3 of 7




    19


                               _______________________________
       Case 1:20-cv-09173-PKC Document 39
                                       38 Filed 01/19/21
                                                01/15/21 Page 4 of 7




State of Virginia
County of Norfolk
The foregoing instrument was acknowledged
before me this 14th of January 2021, by
Shin Jae Lee, who has produced a passport
as identification.




State of Virginia
County of Norfolk
The foregoing instrument was acknowledged
before me this 14th of January 2021, by
Jun Hyuk Choi, who has produced a passport
as identification.
Case 1:20-cv-09173-PKC Document 39
                                38 Filed 01/19/21
                                         01/15/21 Page 5 of 7
Case 1:20-cv-09173-PKC Document 39
                                38 Filed 01/19/21
                                         01/15/21 Page 6 of 7
Case 1:20-cv-09173-PKC Document 39
                                38 Filed 01/19/21
                                         01/15/21 Page 7 of 7
